Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on April 29, 2022 is acknowledged.
3.	Claims 3 and 6 have been cancelled.
4.	Claims 1-2, 4-5 and 7-13 are pending in this application.
5.	Claims 12-13 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 1-2, 4-5 and 7-11 are allowed in this office action.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to claim 3 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 2 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-5 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0224177, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1-5 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2012/0189607, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alice Carroll on July 26, 2022.

Claims 12-13 have been amended as follows: 

12.-13. (Cancelled)


Claims 1-2, 4-5 and 7-11, as set forth in the amendment filed on April 29, 2022, are allowed.




REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: A pharmaceutical composition for treating hair loss, or promoting hair growth, comprising a compound having a structure represented by the following Formula (I) or salt thereof
    PNG
    media_image1.png
    282
    403
    media_image1.png
    Greyscale
, where in X and Y are OH, wherein the compound of Formula (I) is a cyclic adenosine diphosphate ribose (cADPR), wherein the concentration of the compound of Formula (I) or salt thereof in the composition is 0.001 to 5 ppm is free of prior art.
	As indicated in the previous office action, the closest art is Kim et al (US 2013/0224177). Kim et al teach a pharmaceutical composition comprising cyclic ADP-ribose or its derivative (see abstract), wherein the composition may be administered orally or parenterally (see paragraph [0031]), and formulated into tablets, coated tablets…suspensions, emulsions, pastes, ointments, gels, creams, powders or sprays (see paragraph [0034]). The pharmaceutical composition of Kim et al is for regulating fertilizing ability (see Title). Kim et al do not teach nor suggest that the cADPR in the composition is 0.001 to 5 ppm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1-2, 4-5 and 7-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654